[Cite as Sexton v. Healthcare Facility Mgt., L.L.C., 2022-Ohio-2376.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 JAMES SEXTON, AS EXECUTOR OF                           :
 THE ESTATE OF JOHN DAVID                               :
 SEXTON                                                 :    Appellate Case No. 29262
                                                        :
         Plaintiff-Appellee                             :    Trial Court Case No. 2019-CV-2598
                                                        :
 v.                                                     :    (Civil Appeal from
                                                        :    Common Pleas Court)
 HEALTHCARE FACILITY MGMT. LLC,                         :
 dba COMMUNICARE FAMILY OF                              :
 COMPANIES, et al.

         Defendants-Appellants


                                               ...........

                                               OPINION

                               Rendered on the 8th day of July, 2022.

                                               ...........

CRAIG T. MATTHEWS, Atty. Reg. No. 0029215, 320 Regency Ridge Drive, Centerville,
Ohio 45459 and DAVID M. DEUTSCH, Atty. Reg. No. 0014397, 130 West Second Street,
Suite 310, Dayton, Ohio 45402
       Attorneys for Plaintiff-Appellee

JEFFREY W. VAN WAGNER, Atty. Reg. No. 0021913 and DIANE L. FEIGI, Atty. Reg.
No. 0070286, 1300 East Ninth Street, Suite 1950, Cleveland, Ohio 44114
      Attorneys for Defendants-Appellants

                                              .............

LEWIS, J.
                                                                                         -2-


       {¶ 1} This matter comes before us on an application for reconsideration pursuant

to App.R. 26(A) filed by Plaintiff-Appellee James Sexton, as Executor of the Estate of

John David Sexton (“Sexton”). In an opinion issued on March 25, 2022, we concluded

that the trial court should have granted a motion for protective order filed by Defendants-

Appellants Health Care Facility Management LLC (“HCFM”) and Summit (Ohio) Leasing

Co., LLC d/b/a Wood Glen Alzheimer’s Community (“Wood Glen”). Sexton v. Healthcare

Facility Mgt. LLC, 2d Dist. Montgomery No. 29262, 2022-Ohio-963.

       {¶ 2} In our March 25th Opinion, we noted that the documents at issue were

grouped into the following four categories: 1) skin assessments; 2) incident reports; 3)

progress notes and evaluations; and 4) witness statements regarding the allegations of

abuse by residents at Wood Glen other than John Sexton. Id. at ¶ 14-17. We concluded

that the second and fourth categories of documents were protected from discovery by the

peer review privilege and that the first and third categories were medical records that were

protected from discovery. Id. at ¶ 24-27.

       {¶ 3} Sexton limits his application for reconsideration to the fourth category of

documents, the witness statements regarding the allegations of abuse by residents at

Wood Glen other than John Sexton.         Application for Reconsideration, p. 4.     These

witness statements are contained in Exhibits B-25 through B-37. Sexton contends that

our March 25, 2022 Opinion failed to consider the trial court’s finding that the witness

statements Sexton sought from HCFM and Wood Glen were not protected under the peer

review privilege, because Sexton was seeking those documents from their original

source, the defendant entities themselves, not from the peer review committee.
                                                                                             -3-


According to Sexton, he intends “to use the requested statements to prove that Wood

Glen was negligent in this case. That is, other employees at Wood Glen physically

abused other residents and Wood Glen was inadequate in their attempts to remedy the

problem.” Id. at p. 8.

       {¶ 4} In our March 25, 2022 Opinion, we concluded the following with regard to the

witness statements:

              Finally, the witness statements contained in Exhibits B-25 through B-

       37 are covered by the peer-review privilege. According to Dr. Patel, these

       documents were part of the investigations of alleged abuse at Wood Glen

       and the Quality Assurance Committee was required to, and did in fact, meet

       and review these investigation documents. Therefore, the trial court erred

       in ordering these documents to be produced.

Sexton at ¶ 27.

       {¶ 5} The test generally applied to an application for reconsideration is whether it

“calls to the attention of the court an obvious error in its decision or raises an issue for our

consideration that was either not considered at all or was not fully considered by us when

it should have been.” Matthews v. Matthews, 5 Ohio App.3d 140, 143, 450 N.E.2d 278

(10th Dist.1982). “An application for reconsideration is not designed for use in instances

where a party simply disagrees with the conclusions reached and the logic used by an

appellate court.” State v. Owens, 112 Ohio App.3d 334, 336, 678 N.E.2d 956 (11th

Dist.1996).

       {¶ 6} Although we did note in our Opinion that there is an “original source”
                                                                                             -4-


exception to the peer review privilege, we agree with Sexton that we did not conduct a

specific analysis regarding the trial court’s finding that Sexton was seeking the witness

statements from an original source rather than from the peer review committee.

Therefore, we will grant Sexton’s application for reconsideration in order to address

whether the witness statements contained in Exhibits B-25 through B-37 fit within the

original source exception to the peer review privilege.

       {¶ 7} R.C. 2305.252(A) provides that proceedings and records within the scope of

a peer review committee “shall be held in confidence and shall not be subject to discovery

* * * in any civil action against a health care entity or health care provider * * * arising out

of matters that are the subject of evaluation and review by the peer review committee.

* * *” However, R.C. 2305.252(A) goes on to provide the following “original source”

exception to this bar on discovery:

               Information, documents, or records otherwise available from original

       sources are not to be construed as being unavailable for discovery or for

       use in any civil action merely because they were produced or presented

       during proceedings of a peer review committee, but the information,

       documents, or records are available only from the original sources and

       cannot be obtained from the peer review committee's proceedings or

       records.

       {¶ 8} The trial court referenced this exception in its June 22, 2021 Decision. The

trial court stated, in part:

                       It is the Court’s understanding that plaintiffs are seeking these
                                                                                          -5-


              records from the defendant entities themselves as produced by

              persons within the scope of employment with the defendant entities,

              and not “from the peer review committee’s proceedings or records.”

              Therefore, the requested documents fall within the exception.

June 22, 2021 Decision, p. 6.

       {¶ 9} As the First District has explained, “[t]here are two general categories of

documents that are considered records within the scope of the peer-review committee.

First, any documents that are generated by or exclusively for the peer-review committee

are protected from disclosure.” Spurgeon v. Mercy Health-Anderson Hosp., LLC, 2020-

Ohio-3099, 155 N.E.3d 103, ¶ 14 (1st Dist.).           Second, any documents that are

maintained in the peer review committee’s records that were generated by an “original

source,” a source other than the peer review committee itself, and then presented to a

peer review committee are protected from disclosure. Id. at ¶ 15; R.C. 2305.252.

       {¶ 10} But the records and proceedings of the peer review committee are not

necessarily coextensive with all the records of the facility in which the committee operates.

Id. at ¶ 16, citing Large v. Heartland-Lansing of Bridgeport Ohio, LLC, 2013-Ohio-2877,

995 N.E.2d 872, ¶ 35 (7th Dist.). “It is possible for the health care entity itself to be an

original source.” Spurgeon at ¶ 16, citing Cousino v. Mercy St. Vincent Med. Ctr., 2018-

Ohio-1550, 111 N.E.3d 529, ¶ 28 (6th Dist.) and Large at ¶ 35.                For example,

“[d]ocuments that are accessible to the staff of the facility separate and apart from any

role on a review committee are not protected by the privilege.” Spurgeon at ¶ 16, citing

Large at ¶ 39.
                                                                                       -6-


      {¶ 11} The trial court’s finding that Sexton was seeking production of the

documents from an original source, the defendant entities themselves, necessary implied

that the trial court also was finding that the documents were not generated by the

committee itself, but rather were generated by another part of the defendant entities that

subsequently shared the witness statements with the committee. Appellants take issue

with this implication. According to Appellants, the Quality Assurance Committee was the

original source of the witness statements, because the “witness statements were

prepared for the sole use of the Quality Assurance Committee[.]” Brief in Opposition to

Application for Reconsideration, p. 7.    But there is nothing in the affidavits of Dr.

Meenakshi Patel or John Quattrone to establish that the witness statements contained in

Exhibits B-25 through B-37 were prepared for the sole use of the Quality Assurance

Committee.

      {¶ 12} Paragraph 18 of John Quattrone’s October 23, 2020 affidavit states that

“[t]he written statements and incident reports were prepared for the use of the Quality

Assurance Committee.”      But this paragraph referred to documents attached to his

affidavit that related to the incident involving John Sexton and Vanesha Rice. These

particular documents were contained in Exhibits A-3 through A-24.        The documents

contained in Exhibits B-25 through B-37 were not mentioned in Quattrone’s affidavit. Dr.

Meenakshi Patel’s November 16, 2020 affidavit is the one that specifically addresses the

documents contained in Exhibits B-25 through B-37.         Dr. Patel’s affidavit does not

contain a paragraph similar to paragraph 18 of Quattrone’s affidavit. Further, unlike the

incident reports themselves, the witness statements do not contain a statement at the
                                                                                          -7-


bottom of the page that “This document is for internal use only within our quality assurance

program.”

       {¶ 13} We must keep in mind that privileges are to be strictly construed and that

the party claiming the privilege has the burden of proving that the privilege applies to the

requested information. Giusti v. Akron Gen. Med. Ctr., 178 Ohio App.3d 53, 2008-Ohio-

4333, 896 N.E.2d 769, ¶ 17 (9th Dist.). Appellants did not carry their burden of proving

that the witness statements contained in Exhibits B-25 through B-37 were being sought

from a peer review committee’s records or that the statements were specifically prepared

for the use of a peer review committee. Given the trial court’s finding that the documents

were being sought from an original source that was not a peer review committee, we

conclude that the witness statements in Exhibits B-25 through B-37 fit within the original

source exception to the peer review privilege. See Ridenour v. Glenbeigh Hosp., 8th

Dist. Cuyahoga No. 100550, 2014-Ohio-2063 (analyzing the difference between

documents simply shared with a peer review committee versus documents specifically

prepared for the committee). But our analysis does not end there.

       {¶ 14} The witness statements contained in Exhibits B-25 through B-37 relating to

allegations of abuse involving other residents at Wood Glen are grouped in the exhibits

with the incident reports associated with those allegations. R.C. 2305.253(A) applies to

incident reports and provides:

              Notwithstanding any contrary provision of section 149.43, 1751.21,

       2305.24, 2305.25, 2305.251, 2305.252, or 2305.28 of the Revised Code,

       an incident report or risk management report and the contents of an incident
                                                                                          -8-


       report or risk management report are not subject to discovery in, and are

       not admissible in evidence in the trial of, a tort action. * * *

       {¶ 15} R.C. 2305.25(D) defines incident report or risk management report as:

              a report of an incident involving injury or potential injury to a patient

       as a result of patient care provided by health care providers * * * that is

       prepared by or for the use of a peer review committee of a health care entity

       and is within the scope of the functions of that committee.

       {¶ 16} Dr. Meenakshi Patel, in her affidavit, stated that “[t]he purpose, in part, of

the Quality Assurance Committee is to review investigations of any alleged incidents,

including statements taken relative to any alleged incidents and incident reports.” Patel

Affidavit, ¶ 8. She also stated that the Quality Assurance Committee was required to

meet to review the alleged incidents contained in Exhibits B-25 through B-37 and that the

“Committee complied with the QAPI Policy and reviewed the investigations of the alleged

incidents contained in Exhibits B-25 through B-37.” Id. at ¶ 15-16. However, there is no

statement in Dr. Patel’s affidavit that can be construed as establishing that the witness

statements are actually part of the incident report. And the definition of incident report in

R.C. 2305.25(D) is not broad enough on its own to include these witness statements.

Further, as noted above, there is no statement in Dr. Patel’s affidavit that the witness

statements were prepared by or for the use of the committee.              Consequently, we

conclude that the blanket protection from discovery provided to incident reports in R.C.

2305.253 does not apply to the witness statements contained in Exhibits B-25 through B-

37.
                                                                                         -9-


       {¶ 17} Sexton’s application for reconsideration is granted. The trial court correctly

found that the witness statements in Exhibits B-25 through B-37 were not protected from

discovery by the peer review privilege.

       {¶ 18} Having granted Sexton’s application for reconsideration, the trial court’s

judgment is affirmed in part and reversed in part, for the reasons set forth in this opinion

and our March 25, 2022 opinion. The cause will be remanded for further proceedings

consistent with this opinion and our prior opinion.

                                     .............



TUCKER, P.J. & EPLEY, J., concur.


Copies sent to:

Craig T. Matthews
David M. Deutsch
Jeffrey W. Van Wagner
Diane L. Feigi
Michelle L. Casper
Hon. Richard S. Skelton